EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Van Ness on 7 July 2021. 

Pursuant to MPEP 606.01, the title has been changed to read:
--DYNAMICALLY SCALED HYPERCONVERGED SYSTEM ESTABLISHING MINIMUM SUPPORTED INTEROPERABLE COMMUNICATION PROTOCOL BETWEEN CLUSTERS IN A CLUSTER GROUP--

Please replace the previous versions of the claims with the following:
1.	(Currently amended)  A computer-implemented method comprising:
receiving by a management virtual appliance (MVA) an indication to add multiple clusters together to form a first cluster group, the MVA including a cluster group manager to track which clusters belong to each of one or more cluster groups, wherein the first cluster group is a group comprising the multiple clusters, each cluster comprising multiple nodes, and each of the multiple nodes of each cluster comprising a hypervisor, at least one guest virtual machine, and a hyperconverged infrastructure virtual controller (HVC);
registering by the MVA the first cluster group with the cluster group manager;
determining by the MVA a lowest version of a communication protocol that is supported by each of the multiple clusters in the first cluster group;
establishing by the MVA a minimum supported interoperable communication protocol for the first cluster group, the minimum supported interoperable communication protocol being the determined lowest version of the communication protocol that is supported by each of the multiple clusters in the first cluster group;
, by the cluster group manager, the first cluster group by establishing communication between the HVC and at least one hypervisor management system (HMS) executing on a system remote from nodes belonging to the multiple clusters of the first cluster group; and

coordinating, by the cluster group manager, operations across a plurality of guest virtual machines of the first cluster group, via the HMS communicating with at least two hypervisors on at least two of the multiple nodes[[.]];
wherein the establishment of the minimum supported interoperable communication protocol for the first cluster group by the MVA enables communication between a first cluster and a second cluster of the first cluster group based on the established minimum supported interoperable protocol for the first cluster group, the communication including communication between a first node of the first cluster and a second mode of the second cluster using the minimum supported interoperable protocol.
2. 	(Original)  The computer implemented method of claim 1, wherein a first of the at least two hypervisors is of a different software release version than a second of the at least two hypervisors.
3. 	(Original)  The computer implemented method of claim 1, wherein a first of the at least two hypervisors is provided by a different vendor than a second of the at least two hypervisors.
4. 	(Original)  The computer implemented method of claim 1, wherein a first HVC is configured to coordinate operations between the HMS and a first hypervisor executing on a first hyperconverged node also executing the first HVC.

6. 	(Previously presented)  The computer implemented method of claim 5, wherein the data plane function of the first HVC is configured to support a hyperconverged infrastructure storage cluster sharing data storage across multiple guest virtual machines executing on multiple nodes of a first cluster of the multiple clusters.
7.	(Previously presented)  The computer implemented method of claim 6, further comprising:
receiving an indication of failure of first data availability, via a first data path, for data access from a first virtual machine of the multiple guest virtual machines;
identifying a second data path for data access to the first data; and
providing data access to the first data for the first virtual machine via the second data path.
8. 	(Previously presented)  The computer implemented method of claim 7, further comprising:
identifying a second virtual machine of the multiple guest virtual machines having a shared data storage with the first virtual machine; and
performing a backup of data from the first virtual machine using the shared data storage present on the second virtual machine. 
9.	(Previously presented)  The computer implemented method of claim 8, further comprising backing up data from a plurality of virtual machines selected from the plurality of guest virtual machines. 
10. 	(Previously presented)  The computer implemented method of claim 1, further comprising:
receiving by the MVA an indication to add an additional cluster to the first cluster group;
determining by the MVA whether the additional cluster supports the established minimum supported interoperable communication protocol; and
upon determining by the MVA that the additional cluster supports the minimum supported interoperable communication protocol, adding the additional cluster to the first cluster group.

upon determining by the MVA that the additional cluster does not support the established minimum supported interoperable communication protocol:
if the minimum supported interoperable communication protocol can be adjusted to support the additional cluster, establishing by the MVA a new minimum supported interoperable communication protocol and adding the additional cluster to the first cluster group, and
if the minimum supported interoperable communication protocol cannot be adjusted to support the additional cluster, rejecting addition of the additional cluster to the first cluster group.
12. 	(Previously presented)  The computer implemented method of claim 10, further comprising:
upon adding the additional cluster to the first cluster group, receiving an indication to add the additional cluster to a second cluster group;
determining by the MVA whether the additional cluster supports a second minimum supported interoperable communication protocol for the second cluster group; and
upon determining by the MVA that the additional cluster supports the second minimum supported interoperable communication protocol, adding the additional cluster to the second cluster group concurrently with the additional cluster being a member of the first cluster group to create an overlapping set of cluster groups.
13.	(Currently amended)  A non-transitory computer readable medium comprising computer executable instructions stored thereon that when executed by one or more processing units, perform a method to create and maintain cluster groups within a hyperconverged infrastructure, the method comprising:
receiving by a management virtual appliance (MVA) an indication to add multiple clusters together to form a first cluster group, the MVA including a cluster group manager to track which clusters belong to each of one or more cluster groups, wherein the first cluster group is a group comprising the multiple clusters, each cluster comprising multiple nodes, 
registering by the MVA the first cluster group with cluster group manager;
determining by the MVA a lowest version of a communication protocol that is supported by each of the clusters in the first cluster group;
establishing by the MVA a minimum supported interoperable communication protocol for the first cluster group, the minimum supported interoperable communication protocol being the determined lowest version of the communication protocol that is supported by each of the multiple clusters in the first cluster group, wherein the cluster group manager is to maintain a record in a cluster group table for the first cluster group, the record including identification of the minimum supported interoperable protocol for the first cluster group;
creating, by the cluster group manager, the first cluster group by establishing communication between the HVC and at least one hypervisor management system (HMS) executing on a system remote from nodes belonging to the clusters of the first cluster group; and

coordinating, by the cluster group manager, operations across a plurality of guest virtual machines of the first cluster group, via the HMS communicating with at least two hypervisors on at least two of the multiple nodes[[.]];
wherein the establishment of the minimum supported interoperable communication protocol for the first cluster group by the MVA enables communication between a first cluster and a second cluster of the first cluster group based on the established minimum supported interoperable protocol for the first cluster group, the communication including communication between a first node of the first cluster and a second mode of the second cluster using the minimum supported interoperable protocol.

15. 	(Original)  The non-transitory computer readable medium of claim 13, wherein a first HVC is configured to coordinate operations between the HMS and a first hypervisor executing on a first hyperconverged node also executing the first HVC.
16.	(Previously presented)  The non-transitory computer readable medium of claim 15, wherein a data plane function of the first HVC is configured to support a hyperconverged infrastructure storage cluster sharing data storage across multiple guest virtual machines executing on multiple nodes of a first cluster of the multiple clusters.
17.	(Currently amended)  A computer network device, comprising:
a first processing unit;
a first network communications interface communicatively coupling the first processing device to a computer network; and
a memory communicatively coupled to the first processing unit, wherein the memory stores instructions, that when executed by the first processing unit, causes the first processing units to perform a cluster group management function, the cluster group management function configured to: 
receive by a management virtual appliance (MVA) an indication to add multiple clusters together to form a first cluster group, the MVA including a cluster group manager to track which clusters belong to each of one or more cluster groups, wherein the first cluster group is a group comprising the multiple clusters, each cluster comprising multiple nodes, each of the multiple nodes comprising a hypervisor, at least one guest virtual machine, and a hyperconverged infrastructure virtual controller (HVC);
register by the MVA the first cluster group with the cluster group manager;

establish by the MVA a minimum supported interoperable communication protocol for the first cluster group, the minimum supported interoperable communication protocol being the determined lowest version of the communication protocol that is supported by each of the multiple clusters in the first cluster group;
create, by the cluster group manager, the first cluster group by establishing communication between the HVC and at least one hypervisor management system (HMS) executing on a system remote from nodes belonging to the multiple clusters of the first cluster group; and

coordinate, by the cluster group manager, operations across a plurality of guest virtual machines of the first cluster group, via the HMS communicating with at least two hypervisors on at least two of the multiple nodes[[.]];
wherein the establishment of the minimum supported interoperable communication protocol for the first cluster group by the MVA enables communication between a first cluster and a second cluster of the first cluster group based on the established minimum supported interoperable protocol for the first cluster group, the communication including communication between a first node of the first cluster and a second mode of the second cluster using the minimum supported interoperable protocol.
18. 	(Previously presented)  The computer network device of claim 17, wherein a data plane function of a first HVC is configured to support a hyperconverged infrastructure storage cluster sharing data storage across multiple guest virtual machines executing on multiple nodes of a first cluster of the multiple clusters.

receive an indication of failure of first data availability, via a first data path, for data access from a first virtual machine of the multiple guest virtual machines;
identify a second data path for data access to the first data; and
provide data access to the first data for the first virtual machine via the second data path.
20. 	(Previously presented)  The computer network device of claim 19, wherein the cluster group management function is further configured to:
identify a second virtual machine of the multiple guest virtual machines having a shared data storage with the first virtual machine; and
perform a backup of data from the first virtual machine using the shared data storage present on the second virtual machine. 
21. 	(Previously presented)  The computer implemented method of claim 1, wherein the MVA is a sole MVA associated with the HVC, the MVA being in a one-to-one correlation with the HVC.
22. 	(Previously presented)  The non-transitory computer readable medium of claim 13, wherein the cluster group table includes a record for each of a plurality of cluster groups managed by the MVA.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Strandzhev et al Pub. No.: US 2017/0003991 A1 discloses aggregating two or more clusters of host computers into a hierarchical distributed computing system, enabling logical communications between a VI management server and a VPXA agent, and coordinating operations across virtual machines using a VMM.
Iterum et al. Patent No.: US 7,260,818 B1 discloses determining versions of protocols that can be run on nodes in a cluster, and envisages communication between nodes using the protocol.


However, none of the prior art alone or in combination anticipates or renders obvious the limitations set forth in the independent claims, comprising adding multiple clusters of nodes comprising hypervisors, virtual machines, and hyperconverged infrastructure virtual controllers into cluster groups tracked by, and registered with a management virtual appliance, which further establishes a minimum, lowest communication protocol version supported by the multiple clusters and enables communication between first and second clusters of the cluster group using the lowest communication protocol while coordinating by a cluster group manager, operations across virtual machines of the cluster group. Since none of the prior art alone or in combination anticipates or renders obvious the limitations set forth in the independent claims, the independent claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL W AYERS/Examiner, Art Unit 2195